DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9, 11-14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US PGPub 2018/0322848). 

Regarding claim 1, Wu discloses a display panel (fig. 8, display device 100), wherein the display panel comprises driver module ([0056], “For example, one or more integrated circuit (IC) chip(s) 126 may be disposed on the circuit board 124. In this embodiment, the IC chip 126 can include a timing controller or a control unit for controlling the display image of the first display unit U1 and the second display unit U2 at the same time. Similar to the first embodiment, there is no signal transmission between the first display unit U1 and the second display unit U2 through the connection member CM in the foldable region R3”), provided with a driver chip (fig. 8, circuit board 124) in a first direction (fig. 8, first direction is the horizonal direction), each driver chip drives a portion of a GOA circuit (fig. 8, GOP1) in a second direction (fig. 8, second direction is the vertical direction), wherein a first circuit drives a first GOA circuit ([0059]-[0060] and fig. 8, gate-driver-on-panel (GOP1) on first display unit U1), a second circuit drives a second GOA circuit ([0059]-[0060] and fig. 8, gate-driver-on-panel (GOP1) on second display unit U2), and the first GOA circuit and the second GOA circuit are disconnected at a particular location on the display panel ([0059] and fig. 8, space at foldable region R3 or connection member CM), wherein the first circuit, the second circuit, and the display panel are packaged using a COP or COF process ([0056], “The circuit board 124 may be a printed circuit board (PCB) or a chip-on-film (COF) packaged board”).
Wu discloses a circuit board 124 which includes one or more integrated circuit chips 126 ([0056]) which suggests the option of multiple modules without explicitly stating the circuit board containing multiple modules, however including a first driver module and a second driver module each containing a driver chip is a known alternative. In an additional embodiment Wu discloses a first driver module ([0063] and fig. 9, circuit board 124A) and a second driver module ([0063] and fig. 9, circuit board 124B) each of which is provided with a driver chip ([0063], “The IC chips 1261 and 1262 disposed on the circuit boards 124A and 124B respectively are illustrated for representing the control units (such as timing controllers), but not limited thereto. The circuit boards 124A and 124B may have PCB-type or COF type circuit boards. The IC chip 1261 with the control unit is used for controlling the display function of the first display unit U1, and the IC chip 1262 with the control unit is used for controlling the display function of the second display unit U2”), wherein a first circuit is a first driver chip (fig. 9, IC chip 1261) and a second circuit is a second driver chip (fig. 9, IC chip 1262).
In view of the teachings of fig. 8 and 9 of Wu, it would have been obvious to one of ordinary skill in the art to include the first and second driver chips of fig. 9 in the embodiment of fig. 8, for the purpose of providing known structural alternatives which are usable together.  

Regarding claim 2, Wu further discloses wherein the second direction is perpendicular to the first direction (fig. 8, first direction is the horizontal direction and second direction is the vertical direction).

Regarding claim 3, Wu further discloses wherein the first driver module and the second driver module share a same data line ([0063], “In addition, a main controller 130 may be disposed on the circuit board 124 for controlling the independent timing controller in the IC chip 1261 and the IC chip 1262”).

Regarding claim 4, Wu further discloses wherein the first driver module and the second driver module respectively drive the first GOA circuit and the second GOA circuit along the second direction (fig. 8), which serve as first stages for input of driving signals ([0060], “According to some embodiments, the gate driver regions GOP2 shown in FIG. 8 can be removed, thus all the gate driver are disposed in the gate driver regions GOP1 at the left side and the right side of the substrate 104”), and the first GOA circuit and the second GOA circuit are located close to one end of the first driver chip and the second driver chip (fig. 8), wherein a first stage GOA to which the first GOA circuit inputs a driving signal is close to the first driver chip, and a first stage GOA to which the second GOA circuit inputs a driving signal is close to the second driver chip ([0059], “n the gate driver regions GOP1 and GOP2, the circuits with gate-driver-on-panel (GOP) type are disposed, for providing driving signals to the scan lines SL, but not limited thereto. The second display unit U2 may have the similar structure and arrangement of the electronic devices, which will not be described redundantly”).

Regarding claim 9, Wu further discloses wherein the first driver module and the second driver module respectively drive the first GOA circuit and the second GOA circuit along the second direction, which serve as first stages for input of driving signals ([0060], “According to some embodiments, the gate driver regions GOP2 shown in FIG. 8 can be removed, thus all the gate driver are disposed in the gate driver regions GOP1 at the left side and the right side of the substrate 104”), and the first GOA circuit and the second GOA circuit are located away from one end of the first driver chip and the second driver chip (fig. 8), wherein a first stage GOA to which the first GOA circuit inputs a driving signal is away from the first driver chip, and a first stage GOA to which the second GOA circuit inputs a driving signal is away from the second driver chip ([0059], “n the gate driver regions GOP1 and GOP2, the circuits with gate-driver-on-panel (GOP) type are disposed, for providing driving signals to the scan lines SL, but not limited thereto. The second display unit U2 may have the similar structure and arrangement of the electronic devices, which will not be described redundantly”).

	Claims 11-15 and 19 are within the scope of claims 1-5 and 9 respectively and are therefore interpreted and rejected based on similar reasoning. 

Claims 5-8 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wu further in view of Ikeda et al. (US PGPub 2015/0022515). 

Regarding claim 5, Wu further discloses wherein an area of the first driver module is equal to an area of the second driver module (Wu: fig. 8).
Wu discloses the first GOA circuit and the second GOA circuit are disconnected with respect to the second direction, however other locations of disconnection including at a central axis of the display panel with respect to the second direction are known in the prior art of record. In a similar field of endeavor of display devices Ikeda discloses wherein the first GOA circuit and the second GOA circuit are disconnected at a central axis of the display panel with respect to the second direction ([0079] and fig. 11A, “a wiring 918A and a wiring 918B are used in a left-side region and a right-side region of dashed line alpha1-alpha2 which denotes a first fold, respectively. The left-side region and the right-side region of the dashed line alpha1-alpha2 which denotes the first fold are a display region and a non-display region, respectively, when the display panel 105 is folded”). 
In view of the teachings of Wu and Ikeda, it would have been obvious to one of ordinary skill in the art to change the location of disconnection in Wu to the location as suggested in Ikeda, as a known alternative which would provide expected and intended results. 

Regarding claim 6, Wu further discloses wherein the display panel is divided into a bending zone and a non-bending zone (fig. 8, first display unit U1, second display unit U2 and foldable region R3), the first GOA circuit and the second GOA circuit are disconnected at a location of the bending zone of the display panel in the second direction ([0059], “Similar to the first embodiment, there is no signal transmission between the first display unit U1 and the second display unit U2 through the connection member CM in the foldable region R3, as presented by the arrow with the cross. In other words, there are no other electronic elements, traces, or wires disposed in the foldable region R3 on the substrate 104”). 
Wu discloses the first driver module and the second driver module, however having the area of the first driver module and the second driver module be different is well known in the prior art. In a similar field of endeavor of display devices, Ikeda discloses wherein an area of the first driver module is not equal to an area of the second driver module (fig. 13 A; gate driver 913A and 913B which are different sizes).
In view of the teachings of Wu and Ikeda, it would have been obvious to one of ordinary skill in the art to modify the drivers of Wu to have the area of the driver modules be different, as taught by Ikeda, as a known alternative where it would be required that the driver modules can only be the same size or different sizes and thus would involve only routine experimentation to achieve intended results. 

Regarding claim 7, the combination of Wu and Ikeda further discloses wherein the location where the first GOA circuit and the second GOA circuit are disconnected in the second direction is close to the first driver chip (Ikeda: fig. 13A, disconnection lines shown in the lower region), wherein the area of the first driver module is less than the area of the second driver module (Ikeda: fig. 13A, gate driver 913B is smaller than gate driver 913A).

Regarding claim 8, the combination of Wu and Ikeda further discloses wherein the location where the first GOA circuit and the second GOA circuit are disconnected in the second direction is close to the second driver chip (Ikeda: fig. 13A, disconnection lines shown in the lower region), wherein the area of the first driver module is greater than the area of the second driver module (Ikeda: fig. 13A, gate driver 913B is smaller than gate driver 913A).

	Claims 15-18 are within the scope of claims 5-8 respectively and are therefore interpreted and rejected based on similar reasoning. 

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu further in view of Wu (US 11,069,266) hereinafter referred to as Wu ‘266. 

Regarding claim 10, Wu does not disclose a virtual GOA circuit, however virtual GOA circuits are well known in the prior art. 
	In a similar field of endeavor of display devices Wu ‘266 discloses wherein the first driver module includes at least one first virtual GOA circuit (fig. 2, virtual GOA 28) which is connected in series and located close to the location where the first GOA circuit and the second GOA circuit are disconnected (fig. 2, Examiner notes: the term close is a relative term and therefore it is unclear what would be considered close vs far), and the second driver module includes at least one second virtual GOA circuit  (fig. 2, virtual GOA 28) which is connected in series and located close to the location where the first GOA circuit and the second GOA circuit are disconnected (fig. 2, Examiner notes: the term close is a relative term and therefore it is unclear what would be considered close vs far). 
	In view of the teachings of Wu and Wu ‘266, it would have been obvious to one of ordinary skill in the art to include the virtual GOA of Wu ‘266 in the system of Wu, for the purpose of improving functionality of a display panel by including virtual GOA circuit regions which are configured to replace invalid GOA circuit units (Wu ‘266: column 2, lines 4-13). 

	Claim 20 is within the scope of claim 10 and is therefore interpreted and rejected based on similar reasoning. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ku (US PGPub 2021/0303121) discloses a plan view of an embodiment of a sensing electrode layer of the display device (fig. 4). 
Paek et al. (US PGPub 2020/0004295) discloses a perspective view illustrating a flexible display apparatus (fig. 1). 
Ma et al. (US PGPub 2018/0211619) discloses a structure top view diagram of a display module (fig. 1).  
Yoo et al. (US PGPub 2017/0031389) discloses  a plan view illustrating a backplane substrate having therein gate drivers (fig. 1A). 
Park et al. (US PGPub 2014/0118221) discloses a schematic top plan view of a bending part of a two side display device (fig. 7). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY J FRANK whose telephone number is (571)270-7255. The examiner can normally be reached Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on (571)272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EJF/
/BENJAMIN C LEE/Supervisory Patent Examiner, Art Unit 2693